DETAILED ACTION
Response to Amendment
In response to the amendments to claim 3, the previously applied 35 U.S.C. 112 rejection directed individually to this claim are withdrawn. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is directed to an alloy that includes aluminum, a rare earth element, and an alloying element, wherein the aluminum, rare earth element, and alloying element form at least one form of an intermetallic compound. The claim further sets forth that the “amount of the alloying element in the alloy is greater than an amount of the alloying element present in the intermetallic compound.” The metes and bounds of this particular limitation cannot be determined light of the claim and further dependent claims. 
It is not clear what it intended by the amount being greater. It is unclear if the total amount of the sum of the total quantity of the alloying element is greater, if the weight percentage is greater, or an alternative measure is being utilized. For example, the intermetallic compound may contain a smaller total amount of the alloying element but the weight percent in the intermetallic compound could be a higher percentage than in the alloy. 
For the purposes of examination, the Office is unable to determine the scope of these claims with sufficient clarity to apply prior art. 

Claims 2-20 depend from claim 1 and incorporate the limitations therein. Accordingly, claims 2-20 are rejected for the reasons set forth above in regards to claim 1. 

Response to Arguments
Applicant’s arguments filed 8 July 2022 have been fully considered. The arguments directed to a portion of the 35 U.S.C. 112 rejection as to the amount of the alloying element in the alloy being greater than the subset forth alloying present in the intermetallic compound were persuasive. The arguments directed to the remaining portion of the 35 U.S.C. 112 rejections as to what was intended by the term greater were not considered to be persuasive. 
Applicant asserts that the Specification at paragraph 60 states that the calculations for the amounts of alloying elements may be in atomic or weight percent as long as they are kept consistent throughout the calculation. Applicant asserts that “no matter the measure being used, the amount of alloying element in the alloy will be greater than the portion of alloying element in the intermetallic compound of the alloy.” 
This argument is not found to be persuasive. 
The claim sets forth the limitation that “wherein an amount of the alloying element in the alloy is greater than an amount of alloying element present in the intermetallic compound.” It remains unclear what is meant by this limitation and Applicant’s arguments have failed to clarify the metes and bounds of this term. Applicant is encouraged to amend the claim to more clearly set forth what is intended by the terms, in particular the terms “amount” and “greater than” within the context of the claimed invention. 
In the present context, the term “amount” can mean a variety of different definitions. As set forth above and in the previous Office Action, it is not clear if the total amount is the sum of the alloying element or if a percentage amount is greater. 
The alloy is made up of different components, namely the intermetallic compound portion and non-intermetallic compound portion. The amount may be a mass or atomic amount, for example x grams or n atoms. Therefore, if any amount of the alloying element were included in the non-intermetallic compound portion this particular limitation would be met. In short, this could mean that the alloying element is not solely found within the intermetallic compound.
Alternatively, the amount may be considered to be a percentage amount, for example mass percentage, volume percentage, or atomic percentage. Based on the proportions of the intermetallic compounds and non-intermetallic compound portions as well as the percentage of alloying elements in each, it is possible to have a greater percentage of alloying elements in the whole of the alloy than is present in the intermetallic compounds. In short, this could mean that the alloying element is present as a percentage of the whole alloy that is larger than the percentage of the alloying element within the intermetallic compound. 
These alone are two vastly different methods of approaching what is intended by the terms “amount” and “greater than” within context of the instant claims. It is not clear how Applicant intends this limitation to be interpreted. Therefore, the metes and bounds cannot be determined. 

Further, Applicant points to paragraph 60 to assert that “no matter the measure being used, the amount of alloying element in the alloy will be greater than the portion of alloy element in the intermetallic compound of the alloy” within their arguments submitted on 8 July 2022. In the context of the claim, there is no calculation. Therefore, there is nothing to be kept consistent throughout the calculation. 
Atomic percentage, volume percentage, and mass percentage are different means of determining a percentage. The calculations result in different amounts based on the method utilized. It is possible for the one type of percentage to yield a value that has an amount that is greater while another type of percentage yields a value that is not greater. The claim as currently presented fails to set forth how one is to determine what is truly greater. For example, if the amount is to be the percentage, it is not clear if that would mean that at least one means of calculating a percentage must be greater, if it would mean that all types of percentage must be greater, or if there is a further interpretation could be utilized. 
As currently presented, the metes and bounds cannot be determined since the terms “the amount’ and ‘greater than” in the context of the claim remain ambiguous. Therefore, Applicant is encouraged to amend the claims to clearly set forth what is intended by the claim limitation. 

Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
EP 0508426 is directed to a compressor equipped with a fixed scroll and a turning scroll, at least one thereof comprising a novel sintered Al alloy of high strength and wear resistance, in particular a sintered aluminum-silicon based alloy which improves damage and wear resistance, plastic workability, and machinability. (Page 1, Lines 5-8) The silicon amounts can be from 18 to 30 or 30 to 45% and are selected according to the demands of strength and wear resistance. (Page 3, Lines 53-56) An element of Group IIIa is effective for improvement of strength and is contained in an amount of 0.5 to 10%. (Page 4, Lines 1-2) The elements of Group IIIa include rare earth elements, which are preferred, and it is especially preferred to use misch metal. (Page 4, Lines 3-8) Intermetallic compounds are formed with two or three or more of Al, Si, Cu, Mg, Fe, Ce, and Zr by aging treatment. (Page 11, Lines 8-14) 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel J Schleis whose telephone number is (571)270-5636. The examiner can normally be reached 10 AM to 4 PM Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Daniel J. Schleis
Primary Examiner
Art Unit 1784



/Daniel J. Schleis/            Primary Examiner, Art Unit 1784